          Case 4:19-cr-00774-DC Document 88 Filed 01/16/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                               PECOS DIVISION

UNITED STATES OF AMERICA                              )       NO. 4:19-CR-774
                                                      )
                       v.                             )       (Judge Counts)
                                                      )
THOMAS ALAN ARTHUR                                    )
                                                      )
                       Defendant.                     )


                  UNITED STATES’ PROPOSED JURY INSTRUCTION

       COMES NOW, the United States of America, by and through the United States Attorney for

the Western District of Texas, and through the undersigned Trial Attorney and Assistant United

States Attorneys, and hereby submits this Proposed Jury Instruction.

       In Court’s proposed Instructions for Count Seven, there is not a definition of the phrase

“engaged in the business.” Section 1466 of Title 18 provides the following definition:

       As used in this section, the term “engaged in the business” means that the person
       who produces, sells or transfers or offers to sell or transfer obscene matter devotes
       time, attention, or labor to such activities, as a regular course of trade or business,
       with the objective of earning a profit, although it is not necessary that the person
       make a profit or that the production, selling or transferring or offering to sell or
       transfer such material be the person’s sole or principal business or source of
       income.

18 U.S.C. § 1466(b).

         The Fifth Circuit does not have a pattern instruction for 18 U.S.C. § 1466. However,

the Seventh Circuit Pattern Instructions, which address § 1466 prosecutions, include the definition

of “engaged in the business”:

       A person who produces, sells or transfers or offers to sell or transfer obscene matter is
       “engaged in the business” of doing so, if he devotes time, attention or labor to such
          Case 4:19-cr-00774-DC Document 88 Filed 01/16/21 Page 2 of 3




       activities, as a regular course of trade or business, with the objective of earing a profit. It
       is not necessary that the person make a profit or that the production, selling or transferring
       or offering to sell or transfer such material be the person’s sole or principal business or
       source of income.

See page 609 of 7th Cir. Pattern Inst. Thus, the United States proposes using the statutory

definition of “engaged in the business” as found in 18 U.S.C. § 1466(b). The United States

is not requesting the “rebuttable presumption” language from § 1466(b).


                                                      Respectfully submitted,

                                                      GREGG N. SOFER
                                                      United States Attorney


                                                      /s/
                                                      AUSTIN M. BERRY
                                                      Trial Attorney
                                                      Department of Justice
                                                      Child Exploitation & Obscenity Section
                                                      1301 New York Avenue, NW
                                                      11th Floor
                                                      Washington, DC 20005
                                                      Austin.Berry2@usdoj.gov


                                                      /s/
                                                      MONICA MORRISON
                                                      Assistant United States Attorney
                                                      Idaho Bar No. 7346
                                                      110 9th Ave. South, Suite A961
                                                      Nashville, Tennessee 37203
                                                      (615) 736-5151(phone)
                                                      Monica.morrison@usdoj.gov
          Case 4:19-cr-00774-DC Document 88 Filed 01/16/21 Page 3 of 3




                                                  /s/
                                                  FIDEL ESPARZA III
                                                  Assistant United States Attorney
                                                  State Bar No. 24073776
                                                  601 NW Loop 410, Ste. 600
                                                  San Antonio, Texas 78216
                                                  (210) 384-7026
                                                  (210) 384-7045
                                                  Fidel.esparza@usdoj.gov

                              CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of January, 2021, a true and correct copy of the
foregoing document was electronically filed with the Clerk of Court using the CM/ECF system,
which will transmit notification of such to the following CM/ECF participants:


Lane Andrew Haygood
Haygood Law Firm
522 North Grant Ave.
Odessa, TX 79765
Email: lane@haygoodlawfirm.com

Mark William Bennett
917 Franklin St.
4th Floor
Houston, TX 77002
Email: mb@ivi3.com
(Attorneys for Thomas Alan Arthur)

                                                                     /s/
                                                            AUSTIN M. BERRY
                                                            Trial Attorney


                                                                   /s/
                                                             MONICA MORRISON
                                                             Assistant United States Attorney



                                                                   /s/
                                                             FIDEL ESPARZA III
                                                             Assistant United States Attorney
